On rehearing.
Former judgment modified as per journal entry.
And now, on this 23d day of June, 1908, the parties appear by counsel and this cause is reheard upon the transcript of the record of the Circuit Court of Hamilton county, and on the application of the defendants in error heretofore made to the court for a modification of the journal entry made in this case on the 15 th day of October, 1907, entered at page 21 of Journal Number 22 of this court, and of the mandate to the circuit court predicated thereon.
On consideration whereof it is considered and adjudged by the court that the said journal entry be modified in this, to-wit: That the portion thereof finding and adjudging that plaintiff in error is entitled to the relief prayed for and directing the circuit court to render final judgment be set aside.
This court being of opinion that the construction of the will of William Hieatt, Sr., given by the circuit court is not the. true construction of said will, and hence that the judgment of the cir*447cuit court in favor of defendants in error ■ is erroneous and should be reversed.
It is considered and adjudged that said judgment of the Circuit Court of Hamilton county, be, and the same is, reversed for error in the particular above' stated. It is further adjudged that the mandate heretofore issued to said court be returned, and that this cause be remanded to said circuit court for further proceedings according to law. It is further ordered that plaintiff in error recover of defendants in error her costs herein. .
Price, C. J., Shauck, Crew and Spear, JJ., concur.